Citation Nr: 1423422	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a bilateral toe disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a pulmonary embolism.

5.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) at the RO in March 2010.  He also presented testimony to the undersigned Veterans Law Judge at a Travel Board hearing held in August 2011.  A transcript of each hearing is of record.  

In February 2012, the Board remanded the appeal for additional development.  The claims for entitlement to service connection for pseudo nail problems, a circulation condition in both feet, and peripheral neuropathy of the bilateral lower extremities, which were addressed in the remand, were granted by the RO in a November 2012 rating decision.  Accordingly, those issues are no longer on appeal.

The issues of whether new and material evidence has been submitted to reopen previously denied claims of service connection for colon cancer and prostate cancer and entitlement to an increased rating for service-connected type II diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for hypertension, a pulmonary embolism, and a left eye disability secondary to service-connected type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.

2.  Resolving reasonable doubt in favor of the Veteran, a right eye cataract is as likely as not caused by the service-connected type II diabetes mellitus.

3.  The preponderance of the evidence shows that the Veteran's bilateral toe disability, characterized as ingrown toenails of the great toes was not shown to have been present during service and are unrelated to an injury, disease, or event in service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye cataract have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a bilateral toe disability have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 33.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice to the Veteran by way of a letter dated in October 2008.  As for the content and the timing of the VCAA notice, this letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).  This letter also informed the Veteran of how VA establishes disability ratings and effective dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, VA and private medical treatment records, and records from the Social Security Administration.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A VA foot examination was conducted in April 2012.  The examination is adequate for rating purposes because it contains a discussion of the pertinent medical history and clinical findings sufficient for the Board to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  As the Veteran has not identified any additional, pertinent evidence and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with the duty to assist.

In March 2010, the Veteran presented testimony before a Decision Review Officer (DRO).  In August 2011, he presented testimony before the undersigned Veterans Law Judge (VLJ).  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on the individual conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The DRO and the undersigned VLJ clarified the issues on appeal during the respective hearings.  To the extent that they did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran stated that all pertinent private treatment records had been submitted and he had no additional evidence to submit.  Both the DRO and VLJ asked questions in an attempt to obtain evidence to substantiate the claims, and at the Board hearing, testimony was presented as to the onset and etiology of the claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has prejudice been identified in the conduct of the RO and Board hearing.  The Board, therefore, concludes VA has fulfilled its duty under Bryant.

Finally, this appeal was previously before the Board and was remanded in February 2012.  There has been substantial compliance with Board's remand directives.  

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right Eye Disability

The Veteran asserts that his right eye disability, claimed as a cataract, is secondary to his service-connected type II diabetes mellitus.  

He has not set forth a theory of direct service connection and has not identified any injury or disease affecting the right eye that occurred during service.  Along these lines, the Veteran's September 1965 enlistment examination shows uncorrected distant vision was 20/20.  Near vision was J-1.  The service treatment records do not reference any right eye trauma.  On separation examination in August 1968, he was noted to have distant vision of 20/25 in the right eye, corrected to 20/20.  Near vision was J-1.  He was assigned a "1" in the PUHLES category for his eyes.

Post-service private medical records show the Veteran fell and injured his right eye in July 2007 sustaining a blowout fracture of the right orbital rim.  He underwent a right temporoparietal craniotomy that same month to relieve a subacute subdural hematoma.  

VA ophthalmology records dated in June 2008 show a complaint blurred vision of six month's duration.  A VA ophthalmologist provided pertinent diagnoses of cataracts, OU; myopia, presbyopia, and astigmatism, OU.  No diabetic retinopathy was observed.  The Veteran underwent surgical removal of the right eye cataract, by way of phacoemulsification, in October 2008.  In a November 2008 VA treatment record the Veteran's ophthalmologist stated that the right eye cataract is likely due to the Veteran's type II diabetes mellitus as it was a posterior subcapsular cataract (PSC).

At an April 2012 VA examination, the Veteran demonstrated distant vision of 20/25 in the right eye, corrected to 20/25+.  Near vision was 20/100 in the right eye, corrected to 20/25+.  There were no findings of residuals of the 2008 eye injury.  The examiner also stated that he was unable to detect a current eye right disability as the cataract procedure had restored the Veteran's right eye vision to a level of nearly 20/20.  

In various statements throughout the appeal, the Veteran has asserted that his right eye cataract was caused by his service-connected type II diabetes mellitus.  The only medical opinions in the record as to the etiology of the cataract are from the VA examiner and the Veteran's treating ophthalmologist.  

The VA examiner's opinion is not particularly probative as it fails to address whether the right eye cataract is related to the service-connected diabetes disability, even though it is status post-surgery.  As there is evidence of a cataract during the appellate period (the Veteran filed his claim for service connection in July 2007), the current disability requirement is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the VA ophthalmologist's positive opinion is not supported with a comprehensive explanation, it does actually address the etiology of the right eye cataract, and therefore is of greater probative value.  

In light of the evidence, reasonable doubt has arisen as to whether the Veteran's right eye cataract, status post-surgical removal, is secondary to his service-connected type II diabetes mellitus.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has a right eye disability (characterized as a right eye cataract) that is as likely as not caused by his service-connected type II diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for a right eye cataract on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

With respect to the remaining right eye conditions diagnosed during the appeal- myopia, presbyopia and astigmatism- the Board notes that congenital or developmental defects and refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Refractive errors are defined to include astigmatism, myopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  

To the extent that any of the Veteran's current eye disabilities are congenital or developmental defects, absent evidence of aggravation during service by a superimposed disease or injury in service, there is no basis for service connection.  In this case, there is no evidence of an acute eye injury or superimposed disease shown in service.  Therefore, service connection for a right eye condition - characterized as refractive errors of the eye to include astigmatism, myopia, and presbyopia - is not warranted.  See 38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).

The preponderance of the evidence is against the claim of a right eye disability, other than a cataract, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Toe Disability

The Veteran asserts that a bilateral toe disability, characterized as ingrown toenails of both great toes, is secondary to his service-connected type II diabetes mellitus.  

The Veteran has not set forth a theory of direct service connection and has not identified any injury or disease affecting the toes that occurred during service.  Along these lines, the Veteran's service treatment records do not reference any findings or complaints related to ingrown toenails.  In addition, the August 1968 separation physical examination contains no findings of ingrown toenails.

Post-service VA medical records show the Veteran complained of painful ingrown toenails in September 2007.  On VA podiatry consultation in June 2008, the Veteran reported that he had his great toenails removed eight years prior and since then had been having painful ingrown toenails.  He was diagnosed with post-status nail bed dystrophy secondary to previous matrisectomies.  He underwent a distal symes procedure of the great toes in June 2008.  The postoperative diagnosis was onychodystrophy, bilateral great toes.

At an April 2012 VA examination, a VA examiner reviewed the claims file and conducted a physical examination.  The examiner provided a medical opinion that it is less likely as not that the Veteran's chronic ingrown bilateral great toenails were caused or aggravated, to any degree, by the Veteran's coronary artery disease or type II diabetes mellitus.  The rationale was that the medical literature does not support a cause and effect relationship between these disabilities.

The preponderance of the evidence is against finding that a bilateral toe disability, claimed as ingrown toenails.  There is no evidence of complaints of, or treatment for, ingrown toenails in service.  Additionally, there is no documentation of complaints of, or treatment for, ingrown toenails for years following separation from service.  The first medical records documenting these disorders are dated in 2007, although the Veteran credibly and competently reports that his ingrown toenail problem had begun eight years prior.

In various statements throughout the appeal, the Veteran has asserted that his ingrown toenails were caused by his service-connected type II diabetes mellitus.  He is not, however, shown to possess the education, training and experience to offer such a medical opinion.  Because the issue is a complex medical question for which lay testimony is not competent evidence, the Board will look to the relevant competent medical opinion on the matter.  See generally, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The April 2012 VA opinion is the only medical opinion that addresses whether the bilateral great toe ingrown toenails, to include residuals from the June 2008 surgery to remove the ingrown toenails, are causally related to the service-connected disabilities of type II diabetes mellitus or coronary artery disease.  That opinion indicates that the ingrown toenails were neither caused nor aggravated by the service-connected type II diabetes mellitus and coronary artery disease.  There is no contrary medical opinion of record.

The service treatment records and the April 2012 VA medical opinion combine to form a preponderance of evidence against the claim on a direct and secondary basis.  

Service connection for ingrown toenails is also not established on a presumptive basis as a disability resulting from exposure to an herbicide agent such as Agent Orange.  

The Veteran's personnel records document that he served in Thailand during the Vietnam era, not in Vietnam.  Although the relevant regulations ((i.e., 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e)) pertain specifically to service in Vietnam, a May 2010 C& P bulletin reflects that the presumption of service connection for exposure to herbicide agents should also be applied to veterans serving in Thailand.  

The Board has previously determined that while the evidence does not explicitly show that the Veteran was exposed to herbicide agents during service, let alone the type of tactical agents comparable to Agent Orange, he was as likely as not exposed to herbicide agents while was stationed in Thailand during the Vietnam era.  Notwithstanding this finding, the conditions of ingrown toenails are not diseases that are presumed to be associated with exposure to herbicide agents.  Thus, the criteria for presumptive service connection for ingrown toenails, on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e), are not applicable in this case.  There is no other competent medical evidence that directly links either of these disabilities to any herbicide exposure that the Veteran may have had while in stationed in Thailand during the Vietnam era.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right eye cataract, as a disability secondary to a service-connected type II diabetes mellitus, is granted.

Service connection for a bilateral toe disability is denied.


REMAND

Pulmonary embolism and Hypertension

At an April 2012 VA examination, an examiner stated that it would only be with resort to mere speculation to opine as to whether the hypertension is aggravated to any degree by the type II diabetes mellitus.

As to the Veteran's pulmonary embolism, the VA examiner opined that it is at least as likely as not that the pulmonary embolism was the result of the Veteran's colon cancer and related surgical procedures.  He also stated that it would only be with resort to mere speculation to opine as to the precise degree of contribution, if any, from the type II diabetes mellitus and the coronary artery disease.  In an addendum received in March 2013, the examiner opined that there is no current objective evidence for any significant contribution from either the diabetes or the coronary artery disease to the pulmonary embolism.

The opinions provided are inadequate to properly adjudicate the claim, and therefore additional development is required.  

It is essential that an examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The April 2012 VA examiner did not adequately explain why he could not provide the requested opinions and has not otherwise indicated that the inability to provide the opinions is based on the limits of medical knowledge.  Thus, a new opinion is required.

Also, in an Informal Hearing Presentation dated in January 2014, the Veteran's representative contended that the Veteran's pulmonary embolism is due either to his colon cancer or his prostate cancer.  These two disabilities are not currently service-connected.  As noted in the Introduction, a petition to reopen claims for service connection for these two disabilities has been referred to the AOJ.  The claim of service connection for a pulmonary embolism is therefore inextricably intertwined with the pending claim of service connection for colon cancer and prostate cancer.  Therefore, a final decision by the Board on the Veteran's service connection claim for a pulmonary embolism would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Left Eye Disability

The Veteran asserts that his cataracts are secondary to his service-connected diabetes.  VA treatment records show the Veteran was diagnosed with a cataract in June 2008.  At the April 2012 VA examination, an examiner provided a diagnosis of amblyopia, OS since childhood.  A left eye cataract was not noted.  As the record reflects a current diagnosis of left eye cataract during the pendency of the appeal, a nexus opinion is needed as to whether it is related to service or a service-connected disability, specifically type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records since 2012 and associate the records with the claims folder.

2.  Schedule the Veteran for examinations of his hypertension, pulmonary embolism and left eye cataract.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiners are to provide opinions, based on a thorough review of the evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary embolism, hypertension and left eye cataracts: a) had onset in service or are otherwise related to service; or, b) were caused by or aggravated by the Veteran's service-connected diabetes mellitus or coronary artery disease.  

If an examiner finds that a service-connected disability has an effect on the pulmonary embolism, hypertension and left eye cataracts, the examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the claimed disability.  

If a baseline is established, the examiner must comment on how much the claimed disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


